Name: Commission Regulation ( EEC ) No 288/92 of 4 February 1992 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: United Nations;  cooperation policy;  processed agricultural produce
 Date Published: nan

 7. 2. 92 Official Journal of the European Communities No L 31 /15 COMMISSION REGULATION (EEC) No 288/92 of 4 February 1992 on the supply of refined rape seed oil as food aid Whereas, notably for logistical reasons, certain supplies are not awiarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 628 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer shall be deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender shall be deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p . 1 . (Ã  OJ No L 81 , 28 . 3. 1991 , p. 108 . No L 31 /16 Official Journal of the European Communities 7. 2. 92 ANNEX LOT A 1 . Operation Nos ('): 705/91 to 708/91 , 1007/91 and 1024/91 2. Programme : 1991 3 . Recipient ^) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 i wfp 4. Representative of the recipient f) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Djibouti, Central African Republic, Ethiopia, Algeria, Tanzania 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 3 (under IIIAl (a)) 8 . Total quantity : 628 tonnes net 9 . Number of lots : one 10. Packaging and marking (6) : see OJ No C 114; 29. 4. 1991 , p. 3 (under IIIA2.1 , IIIA2.3 and IIIA3)  Five , litre drums without cardboard cross-pieces  Markings in English and French : see Annex II  Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 . 3  20. 4. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (*) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 25. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 3 . 1992 (b) period for making the goods available at the port of shipment : 3 . 4  3 . 5. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 3 . 1992 (b) period for making the goods available at the port of shipment : 1 7. 4  1 7. 5. 1 992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (") : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  7. 2. 92 Official Journal of the European Communities No L 31 / 17 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (3) The successful tenderer is to deliver to the recipient a certificate from an official entity certifying that to the standards applicable, the products to be delivered as regards to nuclear radiation ,- in the Member State concerned, have not been exceeded. The successful tenderer is to supply to the recipient or its representative, on delivery, the following docu ­ ments :   plant-health certificate,  certificate of origin. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation. (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier at one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 p5,  236 33 04. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 does not apply to tenders submitted. (6) Operation No 1007/91 : Shipment to take place in 20-foot containers, FLC/LCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of drums belonging to each shipping number as specified in the invitation to tender. The rows of drums must be separated by plywood sheets . The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. (*) Commision delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. No L 31 /18 Official Journal of the European Communities 7. 2. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) -DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter N ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem A 628 45 705/91 0476100 / Djibouti / Programme alimentaire mondial / Djibouti 45 706/91 0457201 / RÃ ©publique centrafricaine / Programme alimentaire mondial / Douala en transit Ã Mboki 225 707/91 0470700 / Ethiopia / World food programme / Djibouti in transit to Gode, Ethiopia 92 708/91 0415501 / AlgÃ ©rie / Programme alimentaire mondial / Alger 100 1007/91 0417001 / Tanzania / World food programme / Dar es Salaam 121 1024/91 0470700 / Ethiopia / World food programme / Djibouti in transit to Kebridehar, Ethiopia